Citation Nr: 9906117	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 RO rating decision that denied 
the veteran's claim of service connection for memory loss.

In a June 1998 substantive appeal, the veteran raised claims 
of service connection for tinnitus and a right foot 
condition.  As these matters have not been developed for 
appellate review, they are not properly before the Board and 
are referred to the RO for appropriate action.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's service medical records show that he sustained 
a head injury in October 1979 while on leave.  He was treated 
at a private hospital for five days and was transferred to 
Ireland Army Hospital later that month where he received 
further treatment for his head injury.  Noted complaints at 
that time included memory loss.

In November 1992 the veteran filed a claim of service 
connection for memory loss due to the head injury in service. 

In June 1993 the veteran sustained another head trauma due to 
a fall and was treated at a private hospital.  He was 
diagnosed as having a left parietal epidural hematoma and 
underwent a craniotomy for evacuation of the epidural 
hematoma and hemostasis.

Current VA treatment records show that the veteran has severe 
dementia and is status post head trauma.  They also reflect 
his complaint of memory loss since the head trauma in 1979, 
and are consistent with his testimony in May 1998 to the same 
effect.  

The above-noted evidence of the veteran's complaints of 
memory loss in service, his report of having memory loss ever 
since service, and current medical evidence of dementia makes 
his claim well grounded, that is, plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990); King v. 
Brown, 5 Vet.App. 19, 21 (1993).  As such, further 
development is required before an informed decision can be 
made in this matter in compliance with VA's statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(a) (West 1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The record contains a release completed and signed by the 
veteran requesting that Jacobi Hospital send VA the medical 
records regarding his initial treatment for head trauma in 
1979.  The hospital (named Jacobi Medical Center) responded 
by stating that it had no record of the veteran in either the 
inpatient or outpatient files and requested that additional 
information be sent.  Such additional information includes a 
copy of the patient's hospital bill, hospital number, date of 
birth, dates of treatment and types of treatment rendered, 
i.e. admission, emergency room, etc.  The hospital also said 
that once it received the requested data, it would make every 
effort to locate the requested records.  It also suggested 
that a copy of its letter be submitted with the request as an 
indicator that it was a second request.  

A review of the record shows that no additional information 
was submitted to Jacobi Medical Center despite the 
availability of such evidence, including the date of the 
veteran's birth, the month of admission (October), and the 
type of admission (emergency).  Consequently, another attempt 
should be made to obtain the 1979 treatment records.  These 
records are of particular importance to the veteran's claim 
in light of his postservice head trauma.  Indeed, the 
veteran's representative noted the importance of these 
records at the May 1998 hearing. 

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should assist the veteran in 
obtaining the 1979 hospital treatment 
records from Jacobi Medical Center by 
contacting him and requesting that he 
make another attempt to obtain these 
records.  In this regard, the RO should 
inform him of the necessity of providing 
additional detailed information to Jacobi 
Medical Center including the date of his 
birth, the month of admission (October) 
and the type of treatment initially 
rendered (emergent).  The RO should also 
provide the veteran with a copy of the 
Jacobi Medical Center's June 1998 letter 
and advise him to enclose the letter with 
his request.

2. The RO should readjudicate the issue 
of service connection for memory loss.  
If the decision remains adverse to the 
appellant, he and his representative 
should be issued a supplemental statement 
of the case and be given an opportunity 
to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this case.  The 
veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


